[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                  FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                    ________________________ ELEVENTH CIRCUIT
                                                          DEC 19, 2007
                          No. 07-12029                  THOMAS K. KAHN
                      Non-Argument Calendar                 CLERK
                    ________________________

                 D. C. Docket No. 06-10106-CV-JLK

WESTPORT INSURANCE CORPORATION,


                                                          Plaintiff-Counter
                                                       Defendant-Appellee,

                                versus

KEY WEST INSURANCE, INC.

                                                         Defendant-Counter
                                                        Claimant-Appellant,

KEY WEST PROFESSIONAL PLAZA, INC.,

                                                      Defendant-Appellant.

                    ________________________

             Appeals from the United States District Court
                 for the Southern District of Florida
                   _________________________

                        (December 19, 2007)
Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Key West Insurance, Inc., a Florida insurance brokerage group, and its

client, Key West Professional Plaza, Inc., appeal the summary judgment entered in

favor of Westport Insurance Co. The district court concluded that two claims for

coverage under the professional liability insurance policy issued by Westport to

Key West Insurance are related under the terms of the policy. We agree and

affirm.

                               I. BACKGROUND

      This controversy concerns two kinds of policies of insurance issued to two

insureds. A policy for property and casualty insurance was issued to Key West

Professional Plaza in 2004 and renewed in 2005. A second policy for professional

liability insurance was issued to Key West Insurance. An error by an agent of Key

West Insurance regarding the scope of coverage under the property and casualty

policy led to this coverage dispute under the second policy.

      The facts are undisputed. In August 2004, an agent of Key West Insurance

provided an oral quote and written application to Key West Professional Plaza for

property and casualty insurance. The quote and application misstated that the

proposed policy insured against wind and hail damage when, in fact, the policy



                                          2
provided no such coverage. A policy was issued to Key West Professional Plaza

and was effective from October 21, 2004, to October 21, 2005.

      Before the 2004-2005 property and casualty policy expired, Key West

Professional Plaza sought to renew its property and casualty insurance coverage.

The same agent of Key West Insurance who provided the 2004-2005 quote

provided another quote and application to Key West Professional Plaza for the

renewal of its policy. Because the agent “copied and pasted” the language from the

September 2004 quote and application, the agent again misstated that the property

and casualty policy insured against wind and hail damage. The renewal policy was

issued and was effective from October 21, 2005, to October 21, 2006.

      Westport issued a claims-made professional liability policy to Key West

Insurance for the policy period of July 1, 2005 to July 1, 2006. That policy

provided coverage to Key West Insurance for losses caused by a “wrongful act” of

Key West Insurance arising out of “professional services” rendered to others. The

professional liability policy defined “wrongful act” or “wrongful acts” as “any

negligent act, error, omission, or ‘personal injury’ of an insured or any person for

whose act the insured is legally liable in rendering services to others. The

professional liability policy limited coverage to two million dollars per “claim,”

but also stated that “[t]wo or more ‘claims’ arising out of . . . a series of related or



                                            3
continuing ‘wrongful acts,’ shall be a single ‘claim.’”

      On September 20–21, 2005, Hurricane Rita caused wind and hail damage to

Key West Professional Plaza, and on October 24, 2005, Hurricane Wilma caused

wind and hail damage to Key West Professional Plaza. The wind and hail damage

to the property of Key West Professional Plaza caused by the two hurricanes is

estimated to be over four million dollars. Key West Professional Plaza was unable

to recover the full amount of the damage inflicted by the hurricanes because the

property and casualty insurance policies did not cover wind and hail damage. Key

West Professional Plaza then filed a lawsuit against Key West Insurance in state

court for professional malfeasance arising out of the agent’s misstatements

regarding the coverage obtained for Key West Professional Plaza in both 2004 and

2005. Key West Professional Plaza made a demand for policy limits under the

professional liability policy issued by Westport to Key West Insurance.

      Westport filed this action for a declaratory judgment. Key West Insurance

filed a counterclaim against Westport for breach of contract. Westport moved for

summary judgment, and the district court entered a final declaratory judgment in

favor of Westport.

                          II. STANDARD OF REVIEW

      We review the grant of summary judgment by a district court de novo. Twin



                                          4
City Fire Ins. Co., Inc. v. Ohio Cas. Ins. Co., Inc., 480 F.3d 1254, 1258 (11th Cir.

2007). Summary judgment is appropriate when “there is no genuine issue as to

any material fact” and “the moving party is entitled to a judgment as a matter of

law.” Fed. R. Civ. P. 56(c).

                                III. DISCUSSION

      The issue presented is whether the misrepresentations of Key West

Insurance to Key West Professional Plaza in 2004 and 2005 about the inclusion of

wind and hail coverage in the property and casualty insurance policies purchased

by Key West Professional Plaza constitute “a series of related or continuing

‘wrongful acts,’” and thus, a single claim. We agree with the summary judgment

of the district court that the acts of malfeasance of Key West Insurance in 2004 and

2005 were “related.” We affirm.

      Under our precedent regarding Florida insurance law, the word “related” in a

policy of insurance is a “commonly understood term[] in everyday usage . . .

defined in the dictionary as meaning a ‘logical or causal connection between’ two

events.” Cont. Cas. Co. v. Wendt, 205 F.3d 1258, 1262 (11th Cir. 2000) (quoting

Webster’s Third New International Dictionary (1981)). “[T]he word ‘related’

covers a very broad range of connections, both causal and logical.” Id. at 1263.

Under Florida law, a contract for insurance is “interpreted in accordance with the



                                          5
plain language of the policy, and any ambiguities are liberally construed in favor of

the insured and strictly against the insurer as the drafter of the policy.” Eagle

American Ins. Co. v. Nichols, 814 So. 2d 1083, 1085 (Fla. 4th Dist. Ct. App.

2002). A policy is not ambiguous, however, merely because it requires analysis to

interpret it. Id.

       Key West Insurance and Key West Professional Plaza contend that separate

wrongful acts committed by Key West Insurance in 2004 and 2005 led Key West

Professional Plaza to underinsure for wind and hail damage during two different

policy periods and caused discrete injuries. Westport responds that the acts of

malpractice of Key West Insurance, which involved the same agent repeating the

same misrepresentation to the same insured, were both causally and logically

related. We agree with Westport.

       The district court correctly reasoned that, because the agent of Key West

Insurance copied and pasted the language for the 2005 application from the 2004

application, the misrepresentations were causally and logically related. Although

two policy periods were involved, the 2005–2006 policy was a renewal of the

2004–2005 policy, and the agent repeated the same misrepresentation about

coverage. Because the wrongful acts were “related,” they constituted a single

claim under the plain terms of the insurance policy.



                                           6
                       IV. CONCLUSION

The summary judgment in favor of Westport is

AFFIRMED.




                                7